Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 04/14/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toan Tran (Reg. No. 54942) on 4/29/22 with approval given on 5/2/22.
Claims 1, 8, and 14, have been amended as follows: 

1.	(Currently Amended) An apparatus comprising:
a fabricating system;
a processor; and
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to:
access data of an object to be fabricated by the fabricating system, the data of the object identifying layers to be fabricated, each layer including a first area of build material to be fully solidified and a second area of the build material within the first area to be partially solidified,
control the fabricating system to spread a first layer of build material as part of a fabrication process of the object, and 
control the fabricating system to: 
selectively solidify a first area of the first layer to a full solidification according to the data of the object; and
selectively solidify a second area of the first layer to a partial solidification according to the data of the object, wherein the second area is encompassed within the first area in the first layer, and wherein the partial solidification of the second area causes the second area to propagate a crack in the object by detouring directions or dead-ends of the crack. 

8.	(Currently Amended) A method comprising:
accessing, by a processor, data of an object to be fabricated, the data identifying layers to be fabricated, each layer including a predefined first area to be fully solidified and a predefined second area to be partially solidified, the predefined second area to be encompassed within the predefined first area; and 
controlling, by the processor, a fabricating system to: 
selectively solidify build material in the predefined first area of a first layer of build material to a full solidification according to the data of the object; and
selectively solidify build material in the predefined second area of the first layer of build material to a partial solidification according to the data of the object, wherein the predefined second area is encompassed within the predefined first area in the first layer of build material, and wherein the partial solidification of the predefined second area causes the predefined second area to propagate a crack in the object by detouring directions or dead-ends of the crack. 

14.	(Currently Amended) A non-transitory computer readable medium storing machine readable instructions that when executed by a processor, cause the processor to:
access data of an object to be fabricated, the data of the object identifying layers to be fabricated, each layer including a predefined first area to be fully solidified and a predefined second area to be partially solidified, the predefined second area to be encompassed within the predefined first area; and 
control a fabricating system to:
selectively solidify build material in the predefined first area of a first layer of build material to a full solidification according to the data of the object; and
selectively solidify build material in the predefined second area of the first layer of build material to a partial solidification, wherein the predefined second area is encompassed within the predefined first area in the first layer of build material, and wherein the partial solidification of the predefined second area causes the predefined second area to propagate a crack in the object by detouring directions or dead-ends of the crack. 

Response to Arguments
Applicant’s arguments filed on 04/14/2022 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 
Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).

-NG (US20180257301A1) discloses an additive manufacturing apparatus, having a first area 156b and a second area 156a where the controller selectively activates the light beam towards the first area , 

-Wiggins(US20180147670) discloses a method for additive manufacturing providing the proper heat to reduce or eliminate residual stresses that are sometimes large enough to cause cracking 

-Hoffman (US20190022923) discloses a different nozzle heads with different widths to deposit ribbons of different geometries to better suit the buildup of particular geometries)

-Myerberg (JP2019522105A) discloses a cooling system for applying a cooling fluid to the build material 

-Mark (US20180154437A1) discloses a first region additively manufactured; and a second region that is a volume that is enclosed by the first region and is sintered at different temperatures to resist impact better 

-Nesterenko (US20200114426A1) discloses melting and solidification, using an energy beam where thermal gradients cause high residual stresses or cracks within the AM manufactured part

- Harding (US20180169970A1) discloses preheating the power bed near the melt region, to control the thermal gradient to help with materials that are crack sensitive for additive manufacturing
Allowable Subject Matter
Claims 1, 8, 14 and claims that are dependent are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 8, and 14 are found to have allowable subject matter for similar reason as disclosed below.

The following is a statement of reasons for the indication of allowable subject matter: Claim 1 requires: “selectively solidify a first area of the first layer to a full solidification according to the data of the object; and selectively solidify a second area of the first layer to a partial solidification according to the data of the object, wherein the second area is encompassed within the first area in the first layer, and wherein the partial solidification of the second area causes the second area to propagate a crack in the object by detouring directions or dead-ends of the crack.” NG (US20180257301A1) discloses an additive manufacturing apparatus, having a first area 156b and a second area 156a where the controller selectively activates the light beam towards the first area , Wiggins(US20180147670) discloses a method for additive manufacturing providing the proper heat to reduce or eliminate residual stresses that are sometimes large enough to cause cracking,  Hoffman (US20190022923) discloses a different nozzle heads with different widths to deposit ribbons of different geometries to better suit the buildup of particular geometries), Myerberg (JP2019522105A) discloses a cooling system for applying a cooling fluid to the build material , Mark (US20180154437A1) discloses a first region additively manufactured; and a second region that is a volume that is enclosed by the first region and is sintered at different temperatures to resist impact better, Nesterenko (US20200114426A1) discloses melting and solidification, using an energy beam where thermal gradients cause high residual stresses or cracks within the AM manufactured part, Harding (US20180169970A1) discloses preheating the power bed near the melt region, to control the thermal gradient to help with materials that are crack sensitive for additive manufacturing, However, these references do not teach “selectively solidify a first area of the first layer to a full solidification according to the data of the object; and selectively solidify a second area of the first layer to a partial solidification according to the data of the object, wherein the second area is encompassed within the first area in the first layer, and wherein the partial solidification of the second area causes the second area to propagate a crack in the object by detouring directions or dead-ends of the crack” in combination with the other limitations in the claim. It would not be obvious to use the teachings from NG, Wiggins, Hoffman, Myerberg, Mark, Nesternenko, and/or Harding to result to the claimed limitations. 
Claims 1, 8, 14 and claims that are dependent are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 8, and 14 are found to have allowable subject matter for similar reason as disclosed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183